DENY; and Opinion Filed April 4, 2019.




                                                                      In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                           No. 05-19-00166-CV

                                                 IN RE STACY PAYNE, Relator

                           Original Proceeding from the 380th Judicial District Court
                                             Collin County, Texas
                                     Trial Court Cause No. 380-54982-2016

                                             MEMORANDUM OPINION
                            Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                          Opinion by Justice Pedersen, III
           The underlying proceeding is a modification proceeding in a suit affecting the parent-child

relationship initiated by the children’s father. Relator is the children’s mother. In this original

proceeding, relator seeks a writ of mandamus ordering the trial court to vacate a July 3, 2018

temporary restraining order and August 131, 2018 temporary orders. Relator also complains of

February 7, 2019 and February 18, 2019 verbal and written orders finding relator in contempt for

violating the August 13 temporary orders. Relator does not, however, specifically ask for a writ

of mandamus directing the trial court to vacate the contempt orders.

           To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,



     1
        In her prayer for relief, relator asks this Court to issue a writ of mandamus ordering the trial court to render the July 3 temporary restraining
order void and order “the Temporary Orders dated August 8, 2018 void and unenforceable.” The only temporary order in the record that was
signed on August 8, 2018 is a temporary restraining order sought by relator, which was dissolved on August 10, 2018. The temporary orders
granting father’s motion for temporary orders were signed on August 13, 2018.
148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). With limited exceptions not present here,

a trial court’s temporary orders in a suit affecting the parent-child relationship cannot be appealed.

TEX. FAM. CODE ANN. § 105.001(e). Because temporary orders are not appealable, mandamus is

an appropriate remedy when a trial court abuses its discretion involving temporary orders in a suit

affecting the parent-child relationship. In re Cooper, 333 S.W.3d 656, 659 (Tex. App.—Dallas

2009, orig. proceeding).

        Based on the record before us, we conclude relator has not shown she is entitled to the

relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to the

relief sought).




                                                    /Bill Pedersen, III/
                                                    BILL PEDERSEN. III
                                                    JUSTICE


190166F.P05




                                                 –2–